MEMORANDUM OPINION
                                        No. 04-10-00850-CV

                               IN THE INTEREST OF M.P., a Child

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-02146
                        Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 15, 2011

DISMISSED FOR WANT OF PROSECUTION

           This is an accelerated appeal from the trial court’s termination of appellant’s parental

rights. The trial court has ruled that appellant is not indigent and his appeal is frivolous;

therefore, he is not entitled to a free record on appeal. In four different orders issued by this

court, appellant has been ordered to designate a reporter’s record, if he desires one, and provide

written proof to this court that either (1) the fee of the four reporters who prepared records in this

case have been paid or arrangements have been made to pay the reporters’ fees; or (2) appellant

is entitled to appeal without paying the reporters’ fees. Our orders informed appellant that if he

failed to respond within the time provided, this court would only consider those issues or points
                                                                                   04-10-00850-CV


raised in appellant’s brief that do not require a reporter’s record from any of the four reporters

for a decision. See Tex. R. App. P. 37.3(c). Appellant has not responded to our orders.

       Appellant is represented on appeal by retained attorney Mr. R. Douglas Campbell. On

February 24, 2011, this court ordered Mr. Campbell to file appellant’s brief, without the benefit

of a reporter’s record, no later than March 28, 2011. Mr. Campbell has not responded to our

orders. Accordingly, Mr. Campbell was ordered to file appellant’s brief, without the benefit of a

reporter’s record no later than April 27, 2011. Our order informed Mr. Campbell that if the brief

was not timely filed, this appeal would be subject to dismissal for want of prosecution. See Tex.

R. App. P. 38.8(a). Neither the brief nor a motion for extension of time has been filed. Finally,

on May 10, 2011, Mr. Campbell was ordered to show cause in writing, no later than May 19,

2011, why this appeal should not be dismissed for want of prosecution. See Tex. R. App. P.

38.8(a). Mr. Campbell has not responded. This appeal is, therefore, dismissed for want of

prosecution.

                                                     PER CURIAM




                                               -2-